Name: Commission Regulation (EEC) No 943/80 of 14 April 1980 re-establishing the levying of customs duties on wadding and articles of wadding, products of category 94 (code 0940), originating in South Korea, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 2894/79 apply
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 101 /28 Official Journal of the European Communities 18 . 4 . 80 COMMISSION REGULATION (EEC) No 943/80 of 14 April 1980 re-establishing the levying of customs duties on wadding and articles of wadding, products of category 94 (code 0940), originating in South Korea, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 2894/79 apply Whereas, in respect of wadding and articles of wadding, products of category 94, the ceiling should be 14 tonnes ; whereas, on 1 April 1980, the amounts of imports into the Community of the products in question , originating in South Korea, a country covered by preferential tariff arrangements, reached that ceiling ; whereas, bearing in mind the objectives of Regulation (EEC) No 2894/79 which provides that the ceiling should not be exceeded, customs duties should be re-established in respect of the products in question in relation to South Korea, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2894/79 of 10 December 1979 opening, allocating and providing for the administration of Community tariff preferences for textile products originating in developing countries and territories ('), and in parti ­ cular Article 5 thereof, Whereas Article 3 ( 1 ) of that Regulation provides that customs duties may, for each category of products, be suspended up to a Community ceiling which is indi ­ cated in column 6 of Annex B, for each of the benefi ­ ciaries indicated in column 5 of the same Annex ; Whereas Article 4 ( 1 ) of that Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in ques ­ tion , originating in any of the said countries and terri ­ tories, once the relevant Community ceiling has been reached ; HAS ADOPTED THIS REGULATION : Article 1 As from 21 April 1980, the levying of customs duties, suspended in pursuance of Council Regulation (EEC) No 2894/79, shall be re-established in respect of the following products, imported into the Community and originating in South Korea : Code Category CCT Heading No NIMEXE code ( 1980) Description ( 1 ) ( 2) &lt;  *&gt; (4 ) 0940 94 59.01 59.01-07 ; 12 ; 14 ; 15 ; 16 ; 18 ; 21 ; 29 Wadding and articles of wadding ; textile flock and dust and mill neps Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 14 April 1980 . For the Commission Antonio GIOLITTI Member of the Commission ( ») OJ No L 332, 27. 12. 1979, p. 1 .